Action to quiet plaintiff's title to the lands described in the complaint. The case was tried before the court, findings filed and judgment entered in favor of plaintiff. The court afterward granted defendants' motion for a new trial, and from the order so made the plaintiff has appealed.
The order was general in its terms, and all presumptions are in its favor. This court will examine the entire record upon which the order was based, and if there be found in the record any error which would have justified the court in making the order it will be affirmed. (Baldwin v. Napa etc. Wine Co.,1 Cal.App. 215, [81 P. 1037], and cases cited.) One of the grounds of the motion was the insufficiency of the evidence to justify certain material findings, and in such case the motion is addressed to the discretion of the court below, and will not be reversed except it appears that there was an abuse of such discretion. (Bledsoe v. Decrow, 132 Cal. 314, [64 P. 397];Estate of Motz, 136 Cal. 560, [69 P. 294]; Baldwin v. Napaetc. Co., supra.)
The record shows that prior to September 1, 1902, David FitzGibbon, deceased, was the owner and seised in fee simple of the property. That on said day said FitzGibbon executed *Page 649 
and acknowledged a deed, conveying said property to his two aged sisters, Mary Ann McCann and Eliza Stoddard. After the death of said FitzGibbon the deed was recorded, and defendants claim through said deed. If the deed was delivered by FitzGibbon to the grantees therein named the title was in defendants, and the judgment should have been in their favor. Whether or not a deed is delivered is a question of fact, to be determined in each case by its own particular circumstances. It must appear, in order to constitute a good delivery, that the grantor intended to part with the title to the property described in the deed, and that he parted with the deed by placing it beyond recall. While between a grantor and a grantee the question of delivery is one to be determined by a preponderance of evidence, the rule is somewhat different where the rights of third persons have intervened. In such case the proof of nondelivery should be clear and convincing. The deed signed and acknowledged before a notary public was prima facie
evidence of delivery (Civ. Code, sec. 1055; McDougall v.McDougall, 135 Cal. 316, [67 P. 778]), and when found in the possession of the grantee it requires satisfactory evidence to overcome the presumption of delivery. (Ward v. Dougherty,75 Cal. 240, [7 Am. St. Rep. 151, 17 P. 193].) We do not deem it proper to discuss the evidence in such a way as to express an opinion upon the question as to whether or not the evidence shows that the deed was delivered in this case. It is sufficient to say that it was duly acknowledged before a notary public, was found in possession of the grantees therein named, and was placed upon record. There was evidence to the effect that when the deed was executed the deceased handed it to his sisters, the grantees, who took it. Suffice it to say, that the court did not abuse its discretion in granting the new trial for the reasons above indicated.
Another ground of the motion for a new trial was newly discovered evidence. This could have been shown by affidavits used on the hearing of the motion. There is no bill of exceptions stating what was done, or what evidence was offered on the hearing of the motion, or whether or not affidavits were read. In such case the presumption is that the order was regular, and that proper affidavits were offered and *Page 650 
read in support of the motion. (Skinner v. Horn, 144 Cal. 278, [77 P. 904]; Wyckoff v. Pajaro Valley etc. Co., 146 Cal. 681, [81 P. 17].)
The order is affirmed.
Hall, J., and Harrison, P. J., concurred.
A petition to have the cause heard in the supreme court, after judgment in the district court of appeal, was denied by the supreme court on February 25, 1907.